  Case: 4:20-cr-00194-RWS Doc. #: 12 Filed: 03/18/20 Page: 1 of 3 PageID #: 21

                                                                                            FILED
                                 UNITED STATES DISTRICT COURT                            MAR 18 2020
                                 EASTERN DISTRICT OF MISSOURI                          U S DISTRICT COURT
                                      EASTERN DIVISION                               EASTERN DISTRICT OF MO
                                                                                            ST.LOUIS


 UNITED STATES OF AMERICA,                             )
                                                       )
 Plaintiff,                                            )
                                                       )
 v.                                                    ) N,,,--------------~

 BRETT ANTHONY,                                        ~       4:20CR194 RWS/NCC
                                                       )
 Defendant.
      ,)
                                                       )


                                            INDICTMENT

                                                COUNTI

           The Grand Jury charges that:

At all times pertinent to the charges in tlgs indictment:

           1.     Federal law defined the term
                                        \


           (a)    "minor" to mean any person under the age of eighteen years (18 U.S.C. §

2256(1));

           (b)    "sexually explicit conduct" to mean actual or simulated--

                  (i)     sexual intercourse, including genital-genital, anal-genital, oral-genital,

                  oral-anal, whether between persons of the same or opposite sex,

                  (ii)    bestiality,

                  (iii)   masturbation,

                  (iv)    sadistic or masochistic abuse, or

                  (v)     lascivious exhibition of the anus, genitals, or pubic area of any person (18

                  U.S.C. §2256(2)(A));
       Case: 4:20-cr-00194-RWS Doc. #: 12 Filed: 03/18/20 Page: 2 of 3 PageID #: 22



          · (c)     "computer" to mean an electronic, magnetic, optical, electrochemical or other

    high speed data processing device performing logical, arithmetic or storage functions, including

    any data storage facility or communications facility directly related to or operating in

    conjunction with such device. (18 U.S.C.§ 2256(6));

            (d)     "child pornography"_ to mean any visual depiction, including any photograph,

    film,.video, picture, or computer or computer-generated image or picture, whether made or

    pro~uced by elec~onic, mechanical, or other means, of sexually explicit Qonduct, where--

                    (A)      the production of such visual depiction involves the use of a minor

                    engaging in sexually explicit conduct; or

                    (C)      such visual depiction has been created, adapted, or modified to appear that

                    an identifiable minor is engaging in sexually explicit conduct. (18
                                     /


                    U.S.C.§2256(8)).

            2.      The "Internet" was, and is, a computer communications network using interstate

    and foreign lines to transmit data streams, including data streams used to store, transfer and

    receive gr~phic files.

        , 3.        On or about March 15, 2020, in the Eastern District of Missouri, and elsewhere,

                                            BRETT ANTHONY,

    the defendant herein, did knowingly use and induce "Victim 1," who was a minor, to engage in

    sexually explicit conduct, specifically, defendant recorded "Victim 1" in a lascivious display of

1
    her genitals, and said sexually explicit conduct was for the purpose of producing visual

    depictions of such conduct, and such depictions were produced using an Apple i-Phone;
  Case: 4:20-cr-00194-RWS Doc. #: 12 Filed: 03/18/20 Page: 3 of 3 PageID #: 23



in violation of Title 18, United States Code, Section 225l(a) and punishable under Title 18,

United States Code, Section 2251 (e).



                                             A TRUE BILL.



                                             FOREPERSON


   JEFFREY B JENSEN
   United States Attorney



   JILLIAN S. ANDERSON, #53918(MO)
   Assistant United States Attorney
   jillian.anderson@usdoj.gov
